Citation Nr: 0809489	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-40 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an initial increased disability rating for 
instability of the left knee, currently evaluated as 
20 percent disabling.  

3.  Entitlement to an initial increased disability rating for 
post-traumatic degenerative joint disease of the left knee, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1976 to 
April 1980.  In addition, he had approximately one month of 
prior inactive service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs.  Specifically, in an October 2003 
decision, the Regional Office (RO) in St. Petersburg, 
Florida, in pertinent part, granted service connection for 
instability of the left knee (20%, effective from July 2003) 
and post-traumatic degenerative joint disease of the left 
knee (10%, effective from July 2003).  In a January 2004 
determination, the RO in Montgomery, Alabama denied service 
connection for bilateral hearing loss.  [As the veteran 
resides in Birmingham, Alabama, his claims folder remains 
under the jurisdiction of the Montgomery RO.]  


FINDINGS OF FACT

1.  The veteran does not have a hearing disability for VA 
compensation purposes.  

2.  The veteran does not exhibit more than moderate 
subluxation or instability of the left knee.  

3.  The service-connected post-traumatic degenerative joint 
disease of the left knee is manifested by normal extension.  
Limitation of flexion does not approximate 30 degrees even 
when considering objective signs of pain, including weakness, 
swelling, fatigability, and lack of endurance.  




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).  

2.  The criteria for an initial disability rating greater 
than 20 percent for instability of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2007).  

3.  The criteria for an initial disability rating greater 
than 10 percent for post-traumatic degenerative joint disease 
of the left knee have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection For Bilateral Hearing Loss

A.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In August 2003 and March 2004 letters in the present case, VA 
provided the veteran with the criteria for his service 
connection claim.  Additionally, the correspondence notified 
the veteran that VA would make reasonable efforts to help him 
obtain necessary evidence with regard to this issue but that 
he must provide enough information so that the agency could 
request the relevant records.  In addition, the letters 
informed the veteran of his opportunity to submit "any 
additional information or evidence," "any other evidence or 
information that . . . [he] think[s] . . . [would] support . 
. . [his] claim," "any evidence in . . . [his] possession 
that pertains to . . . [his] claim."  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II) 
and VAOPGCPREC 1-2004 (February 24, 2004).  See also Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In March 2006, VA informed the veteran of the type of 
evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  In any event, as will 
be discussed in the following decision, the Board finds that 
the evidence of record does not support a grant of the 
veteran's service connection claim.  Consequently, no rating 
or effective date will be assigned.  Thus, the Board finds 
that there can be no possibility of any prejudice to the 
veteran in proceeding with the issuance of a final decision 
of the service connection claim adjudicated in this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, only the August 2003 letter (and not the March 2004 and 
March 2006 correspondence) were provided to the veteran prior 
to the initial denial of his service connection claim in 
January 2004.  In any event, the veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Furthermore, in October 
2007, the service connection claim was readjudicated, and a 
supplemental statement of the case (SSOC) was issued.  
Consequently, the Board finds that nothing about the evidence 
or any response to the RO's notification suggests that the 
service connection issue adjudicated in this decision must be 
re-adjudicated ab initio to satisfy the requirements of the 
VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection claim adjudicated in this decision.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with his claims folder.  He has 
been accorded two pertinent VA examinations.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the service connection issue on appeal.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  In 
fact, in a statement received at the RO in November 2007, he 
specifically stated that, upon review of the recent VA 
decision, he had no additional evidence to submit.  He 
requested that the RO immediately forward his case to the 
Board for appellate review.  Consequently, the Board will 
proceed to adjudicate the following service connection claim 
on appeal, based upon the evidence currently of record.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); Pelegrini II; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

B.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

In addition, service connection for certain diseases, such as 
an organic disease of central nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2007).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

Throughout the current appeal, the veteran has asserted that 
he developed bilateral hearing loss as a result of acoustic 
trauma to which he was exposed during his many years of 
active military duty.  He describes his hearing acuity as 
"bad" and explains that he can participate in a 
conversation only by reading lips and standing close to the 
person(s) to whom he is speaking.  A November 2004 lay 
statement attests to the veteran's inability to hear well and 
his resulting propensity to talk loud.  

According to the DD Form 214, Certificate Of Release Or 
Discharge From Active Duty (DD 214), the veteran's primary 
military occupational specialties were that of a power 
generation and wheel vehicle mechanic and a track vehicle 
mechanic.  He completed a 7-week Power Generation And Wheel 
Vehicle Mechanic Course as well as a 2-week Equipment 
Maintenance Course.  He was awarded the Marksman (Rifle) 
award.  

The audiological evaluation completed at the February 1980 
separation examination reflected a finding of 25 decibels at 
500 Hertz in the veteran's left ear.  At that time, the 
veteran denied ever having experienced hearing loss.  

Although a post-service VA audiological examination conducted 
in September 2003 provided a diagnosis of essentially normal 
hearing sensitivity bilaterally, the veteran was found at 
that time to have a speech recognition score of 92% correct 
for each ear.  See 38 C.F.R. § 3.385 (2007) (which stipulates 
that a veteran will be determined to have impaired hearing 
for VA compensation purposes when speech recognition scores 
using the Maryland CNC Test are less than 94 percent).  

Subsequently, however, and most recently in July 2007, the 
veteran underwent another VA audiological examination.  At 
that time, he was found to have essentially normal hearing 
sensitivity bilaterally, including speech recognition scores 
of 96% correct in each ear.  The examiner concluded that the 
veteran's hearing acuity was within normal limits and that 
"[i]t . . . [was] not as least [as] likely that . . . [the 
veteran's] hearing . . . [complaints] stem[med] . . . from 
[his] military service."  

Although the earlier of two post-service VA audiological 
examinations provides speech recognition scores of 92% 
correct bilaterally (which support a finding of a bilateral 
impaired hearing disability for VA compensation purposes), 
the more recent post-service VA audiological evaluation 
includes absolutely no evidence of a bilateral impaired 
hearing disability for VA compensation purposes.  See 
38 C.F.R. § 3.385 (2007).  Even if hearing impairment was 
manifested, the examiner opined that it was not likely that 
hearing problems are related to service anyway.  As the 
claims folder contains no current competent evidence of a 
bilateral impaired hearing disability for VA compensation 
purposes, the Board finds that the preponderance of the 
evidence in this case is against the claim for service 
connection for bilateral hearing loss.  The benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

II.  Initial Increased Disability Ratings For 
Service-Connected Instability Of The Left Knee And 
Service-Connected Post-Traumatic Degenerative Joint Disease 
Of The Left Knee

A.  Duties To Notify And To Assist

As noted in the previous portion this decision, on 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2006)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide and must ask the claimant to provide any 
evidence in his/her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  

VCAA notice is not required in every case, however.  The 
Court recently held, for example, that such notice is not 
required under circumstances where a claim for service 
connection is granted, a rating and effective date are 
assigned, and the claimant files an appeal as to the 
initially assigned rating.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006) (in which the Court held that, "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled").  
Rather, under those circumstances, the provisions of 
38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for 
application.  Id.  

Here, the veteran's increased rating claim essentially falls 
within this fact pattern.  Following receipt of notification 
of the October 2003 grant of service connection for 
instability of the left knee and post-traumatic degenerative 
joint disease of left knee, the veteran perfected a timely 
appeal of the initially assigned 20% rating for the 
service-connected left knee instability and the initially 
assigned 10% rating for the service-connected left knee 
post-traumatic degenerative joint disease.  Consequently, no 
section 5103(a) notice is required for the veteran's 
increased rating claims.  [As section 5103(a) no longer 
applies to the veteran's appeal-e.g., his initial increased 
rating claims-the additional notification provisions for 
increased rating claims recently set forth by the Court are 
not applicable in the present case.  See Vazquez-Flores 
v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008).]  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the veteran has been 
provided with various communications (including the October 
2003 notification of the rating decision promulgated earlier 
that month, a November 2004 statement of the case, and an 
October 2007 SSOC) that contain notice of VA's rating 
communication, his appellate rights, a summary of relevant 
evidence, citations to applicable law (diagnostic codes), and 
a discussion of the reasons for the decision made by the 
agency of original jurisdiction.  In short, the procedural 
requirements of the law have been satisfied.  No further due 
process development is required.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the increased rating issues on appeal.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with his claims folder.  The 
veteran has been accorded two pertinent VA examinations.  
There is no suggestion on the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  In fact, in the statement received at the RO in 
November 2007, he specifically stated that, upon review of 
the recent VA decision, he had no additional evidence to 
submit and requested that the RO immediately forward his case 
to the Board for appellate review.  Consequently, the Board 
concludes that no further evidentiary development of the 
veteran's increased rating claims is required.  

B.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by the October 2003 rating action, the RO 
granted service connection for instability of the veteran's 
left knee (20%, effective from July 2003) and for 
post-traumatic degenerative joint disease of the left knee 
(10%, effective from July 2003).  See VAOPGCPREC 23-97 (July 
1997) (stipulating that separate ratings for arthritis and 
instability of the knee may be awarded under Diagnostic Codes 
5003 and 5257).  These service-connected disabilities remains 
evaluated as 20% and 10% disabling, respectively.  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned an initial disability rating, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

In the present case, the RO has evaluated the 
service-connected instability of the veteran's left knee 
based upon impairment resulting from recurrent subluxation or 
lateral instability of the joint.  According to the relevant 
diagnostic code, slight recurrent subluxation or lateral 
instability of the knee warrants a 10 percent rating, 
moderate recurrent subluxation or lateral instability of this 
joint supports a 20 percent evaluation, and severe recurrent 
subluxation or lateral instability of the knee will result in 
the assignment of a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).  

Additionally, the RO has evaluated the service-connected 
post-traumatic degenerative joint disease of the veteran's 
left knee pursuant to the diagnostic code that rates 
impairment resulting from traumatic arthritis.  According to 
the relevant diagnostic code, traumatic arthritis is rated 
based on limitation of motion of the affected part(s), as 
with degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 & 5010 (2007).  

Normal flexion and extension of the knee joint range from 
140 degrees to zero degrees.  38 C.F.R. § 4.71, Plate II 
(2007).  A compensable rating of 10 percent will be assigned 
with evidence of limitation of flexion of the leg to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).  
The next higher evaluation of 20 percent requires evidence of 
limitation of flexion of the leg to 30 degrees.  Id.  The 
highest rating allowable pursuant to this diagnostic code, 
30 percent, necessitates evidence of limitation of flexion of 
the leg to 15 degrees.  Id.  

Limitation of extension of the leg to 10 degrees will result 
in the assignment of a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2007).  The next higher rating 
of 20 percent requires evidence of limitation of extension of 
the leg to 15 degrees.  Id.  A 30 percent evaluation 
necessitates evidence of limitation of extension of the leg 
to 20 degrees.  Id.  A 40 percent rating requires evidence of 
limitation of extension of the leg to 30 degrees.  Id.  The 
highest evaluation allowable pursuant to this diagnostic 
code, 50 percent, necessitates evidence of limitation of 
extension to 45 degrees.  Id.  

In the absence of limitation of motion, a 10 percent rating 
will be assigned with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  Id.  
Also, a 20 percent evaluation will be awarded with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  Id.  These 10 percent and 20 percent 
evaluations based on X-ray findings may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5003 (2007).  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  As 
the Board has discussed, evaluation of the service-connected 
post-traumatic degenerative joint disease of the left knee 
requires consideration of any associated limitation of motion 
of his right knee joint.  See 38 C.F.R. § 4.71, Plate II & 
§ 4.71a, Diagnostic Code 5003, 5010, 5260, 5261 (2007).  
Problems such as pain on use must be considered when 
evaluating the veteran's disability.  Specifically, when a 
diagnostic code provides for compensation based on limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and the examinations upon which rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also 38 C.F.R. 
§ 4.59 (2007).  

Throughout the current appeal, the veteran has contended that 
his service-connected left knee disabilities are more severe 
than the current evaluations indicate.  In particular, he 
maintains that his service-connected left knee disabilities 
are manifested by pain, limitation of motion, giving way, 
instability, stiffness, weakness, swelling, fatiguability, 
and lack of endurance.  A November 2004 lay statement attests 
to these complaints.  These lay descriptions are deemed to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, the lay descriptions of this 
service-connected disability must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

Evidence of record does not reflect any inpatient or 
outpatient treatment for the service-connected left knee 
disabilities since July 2003 (the effective date of the grant 
of service connection, and award of the compensable ratings, 
for these disorders).  In fact, in a statement received at 
the RO in November 2007, the veteran admitted that "it has 
been years since . . . [he] had surgery and treatment for . . 
. [his] knee."  

During the current appeal, however, the veteran has undergone 
two VA examinations of his left knee.  At those evaluations, 
he complained of pain, limitation of motion, giving way, 
instability, stiffness, weakness, swelling, fatiguability, 
and lack of endurance.  Although he denied experiencing 
incapacitating episodes of arthritis as well as the need for 
assistive aids to walk, he also explained that he uses an 
elastic sleeve brace occasionally and a hinged brace during 
more painful periods.  Physical examinations of the veteran's 
left knee demonstrated an antalgic gait, a marked limp, 
active flexion to 90 degrees (with pain from 70 degrees to 
90 degrees) and passive flexion to 98 degrees (with pain from 
46 degrees to 98 degrees) (but only 40 degrees of flexion in 
September 2003), and limitation of flexion upon repetitive 
use between 45 and 95 degrees but normal active and passive 
extension and no recurrent dislocations, subluxation, 
instability, weakness, tenderness, ankylosis, edema, or 
effusion.  

These evaluation results indicate that the veteran has not 
exhibited more than moderate subluxation or instability of 
his left knee.  While moderate instability was demonstrated 
on VA examination in 2003, there was no instability exhibited 
on the 2007 VA examination.  Giving way of the knee was 
described, but no episodes of subluxation or dislocation were 
described.  Without evidence of severe recurrent subluxation 
of lateral instability of the left knee, an increased rating 
of 30 percent for the service-connected left knee instability 
cannot be awarded.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2007).  

Also as these examination results illustrate, the veteran 
exhibits limitation of flexion no worse than 40 degrees (even 
upon repetitive use), as well as normal limitation of 
extension, of his left knee.  38 C.F.R. § 4.71, Plate II 
(2007).  Clearly, therefore, a disability rating greater than 
the currently assigned evaluation of 10 percent for his 
service-connected left knee disability cannot be awarded 
based on impairment resulting from limitation of motion of 
this joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 & 5261 
(2007) (which require evidence of limitation of flexion of 
the leg to 30 degrees, or limitation of extension of the leg 
to 15 degrees, for the assignment of a 20 percent rating).  

The Board has also considered the appropriateness of separate 
compensable ratings based upon limitation of flexion and 
limitation of extension of the veteran's right knee.  See 
VAOPGCPREC 9-2004 (Sept. 2004) (in which the VA General 
Counsel determined that separate ratings may be awarded for 
disability of the same joint based upon findings of 
limitation of flexion and limitation of extension of the 
leg).  Importantly, however, as the Board has noted, a recent 
examination of the veteran's right knee has shown normal 
extension and no worse than 40 degrees limitation of flexion 
of this joint.  As such, separate compensable evaluations, 
based upon objective findings of limitation of flexion and 
limitation of extension of the veteran's right knee are not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 & 5261 
(2007).  

Further, throughout the current appeal, the veteran has 
repeatedly complained of left knee pain, weakness, stiffness, 
swelling, fatiguability, and lack of endurance.  He also 
maintains that this symptomatology has resulted in the 
following impairment:  chores (moderate), shopping (mild), 
exercise (severe), sports (prevents), recreation (moderate), 
and traveling (mild).  He reports being unable to stand for 
more than a few minutes and using an elastic sleeve brace 
occasionally and a hinged brace during more painful periods.  
The two VA examinations conducted on the veteran's left knee 
during the current appeal demonstrated some limitation of 
motion with pain, and the September 2003 VA examiner in 
particular concluded that the veteran has some loss of 
function of his left knee due to pain.  

Importantly, however, the veteran has denied experiencing any 
flare-ups of joint disease and has admitted to having no 
limitation of his bathing, dressing, toileting, or grooming 
activities.  Although at the more recent VA evaluation the 
veteran initially denied being able to walk more than a few 
yards, he later reported at the same examination that he can 
walk 200 yards.  Further, both evaluations conducted during 
the current appeal demonstrated no recurrent dislocations, 
subluxation, instability, weakness, tenderness, ankylosis, 
edema, or effusion.  

Based on these evaluation findings, the Board concludes that 
the currently assigned 10 percent rating for the 
service-connected post-traumatic degenerative joint disease 
of the left knee adequately portrays the functional 
impairment, pain, and weakness that the veteran experiences 
as a consequence of use of this joint.  See DeLuca, 8 Vet. 
App. at 204-207.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5260 & 5261 (2007).  

Of particular significance in the present case is the fact 
that, despite the veteran's complaints of pain, limitation of 
motion, giving way, instability, stiffness, weakness, 
swelling, fatiguability, and lack of endurance, the 
post-service VA examinations of this joint have provided no 
more than mild findings.  Under these circumstances, 
therefore, there is no basis to assign at any time during the 
appeal period a disability rating greater than the currently 
assigned 10 percent for the post-traumatic degenerative joint 
disease of the left knee.  The veteran's appeal for increased 
ratings for his left knee disabilities must, therefore, be 
denied.  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
Importantly, the service-connected instability of the left 
knee and the service-connected post-traumatic degenerative 
joint disease of the left knee have not resulted in marked 
interference with employment and have not required frequent 
periods of hospitalization.  In fact, in the statement 
received at the RO in November 2007, the veteran admitted 
that "it has been years since . . . [he] had surgery and 
treatment for . . . [his] knee" (emphasis added).  

In this regard, the Board acknowledges the July 2007 VA 
examiner concluded that the veteran's knee problems have had 
a significant effect on the veteran's occupational ability.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
therein.  What the veteran has not shown in this case is that 
his service-connected left knee disabilities have resulted in 
unusual disability or impairment that rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the veteran's service-connected left knee 
disabilities for any time during the current appeal.  


ORDER

Service connection for bilateral hearing loss is denied.  

An initial disability rating greater than 20 percent for 
service-connected instability of the left knee is denied.  

An initial disability rating greater than 10 percent for 
service-connected post-traumatic degenerative joint disease 
of the left knee is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


